                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


 LARRY WILLIAMS                                                     CIVIL ACTION

 VERSUS                                                                NO. 19-00675

 JAMES LEBLANC                                                    SECTION: “J”(1)


                                     ORDER

      Before the Court is pro se Petitioner Larry Williams’s Objection to Magistrate

Judge’s Report and Recommendation (Rec. Doc. 17). Petitioner contends that his

petition is timely under 28 U.S.C. § 2244(d)(1)(C) based on the rule announced in

Montgomery v. Louisiana, 136 S. Ct. 718 (2016). Even assuming that Montgomery

extended the limitations period, Montgomery was decided on January 25, 2016, and

his petition was filed on January 25, 2019. The Court finds that Petitioner’s objection

lacks merit.

       Accordingly,

      IT IS HEREBY ORDERED that Petitioner’s Objection to Magistrate’s Report

and Recommendation (Rec. Doc. 17) is OVERRULED, and the Magistrate’s Report

and Recommendation (Rec. Doc. 16) is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the federal application for habeas corpus

relief filed by Larry Williams is DISMISSED WITH PREJUDICE.
New Orleans, Louisiana, this 21st day of August, 2019.




                               __________________________________________
                               CARL J. BARBIER
                               UNITED STATES DISTRICT JUDGE




                                  2
